DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response to Non-Final Office Action submitted on 7/7/2022.  Claims 1-20 are pending in the case. Claims 1, 7, and 14 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 

As to independent Claims 1, 7, and 14, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. A computing system initialization system, comprising: 
a management device; 
a computing device that is coupled to the management device and that includes: 
a processing system including at least one register storing debug- message-display-determination instructions; and 
a memory system that is coupled to the processing system and that includes Basic Input/Output System (BIOS) instructions that, when executed by the processing system, cause the processing system to provide a BIOS engine that is configured to: 
begin initialization operations; 
generate, during the initialization operations, at least one first debug message; 
access the at least one register included in the processing system to execute the debug-message-display-determination instructions and, in response, determine that the at least one first debug message should be displayed; and 
transmit, in response to determining that the at least one first debug message should be displayed, the at least one first debug message to the management device such that the management device displays the at least one first debug message.  

7. An Information Handling System (IHS), comprising: 
a processing system; and 
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a Basic Input/Output System (BIOS) engine that is configured to: 
begin initialization operations;   
generate, during the initialization operations, at least one first debug message; 
access at least one register included in the processing system to execute debug-message-display-determination instructions and, in response, determine that the at least one first debug message should be displayed; and 
transmit, in response to determining that the at least one first debug message should be displayed, the at least one first debug message for display on a display device.  

14. A method for initializing a computing system, comprising: 
beginning, by a Basic Input/Output System (BIOS) engine provided by a processing system, initialization operations; 
generating, by the BIOS engine during the initialization operations, at least one first debug message; 
accessing, by the BIOS engine, at least one register included in the processing system to execute debug-message-display-determination instructions stored in the at least one register and, in response, determining that the at least one first debug message should be displayed; and 
transmit, by the BIOS engine in response to determining that the at least one first debug message should be displayed, the at least one first debug message for display on a display device.  

The elements of independent Claims 1, 7, and 14 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Ouziel et al. (U.S. Patent Publication No. 2020/0201786 A1) teaches Implementations described provide hardware support for the co-existence of restricted and non-restricted encryption keys on a computing system. Such hardware support may comprise a processor having a core, a hardware register to store a bit range to identify a number of bits, of physical memory addresses, that define key identifiers (IDs) and a partition key ID identifying a boundary between non-restricted and restricted key IDs. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114